thth

\OOC\}O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:17-cv-01058-RSL Document 29 Filed 11/08/18 Page l of 2

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

STEPHEN JONES and KAREN JONES,

individually and as a marital community, NO. 2:17-cv-01058-RSL
Plaintiffs, STIPULATED MOTION FOR
DISMISSAL

VS.

STATE FARM FIRE AND CASUALTY
COMPANY, an Illinois corporation, N()TE ON MOTION CALENDAR:
Defendant_ NOVEMBER 8, 2018

 

Pursuant to F.R.C.P. 41 (a)(l) and LR lO(g), the parties stipulate that this lawsuit shall be
dismissed with prejudice without fees or costs awarded to either party.

DATED this 8th day of Novernber, 2018.

By s/Michael Ro,<zers
Michael S. Rogers, WSBA 16423
Reed McClure
Attorneys for Defendant State Farm
1215 Fourth Avenue, Suite 1700
Seattle WA 98161-1087
206.292.4900 - Phone
206.223.0152 - F ax

mro gersm !rmlaw.corn
REED MCCLURE

ATTORNE‘{S AT LAW
FINANCML CENTER

1215 FOURTH AVENUE, SUlTE 1700
SEAT[LE,WASHINGTON 98161-1087
(206) 292-4900; FAX (206) 223-0152

STIPULATED MOTION FOR DISMISSAL ~ 1
[Case No. 2:17-cv-01058-RSL]

067826.000034 910545.docx

Ul-I>UJ[\J

\DOO\]G\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:17-cv-01058-RSL Document 29 Filed 11/08/18 Page 2 of 2

ASHBAUGH BEAL

By: s/Tristan N. Swanson
Tristan N. Swanson, WSBA 41934
701 5th Avenue, Suite 4400
Seattle WA 98104
206.386.5900 - Phone
206.344.7400 - F ax
Attorneys for Plaintiffs
tswansonr`¢"i;i'ashbaughbeal.com

IT ls so 0RDERED.
‘\*\
DONEthis 15 day of 1\)0\1~ ,2018.

MSM

J'UDGE ROBERT s. LASNIK

REED MCCLURE

ATTORNEV$ AT lAW
HNANCML CENTER

1215 FOUKTH AVENUE, SU|TE 1700
SEAT|'LE, WASH|NGTON 98161-1087
(206) 292-4900; FAX 1206) 223-0152

STIPULATED MOTION FOR DISMISSAL - 2
[Case No. 2:17-cv-01058-RSL]

067826.000034 910545.docx

